Case 4:19-cv-00172-CDL Document 1-2 Filed 10/18/19 Page 1 of 2

AO 446 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the

MIDBLE DISTRICT
KOSHA, LLC, et al,
:
)
Plaintiff(s) )

v. Civil Action No.
Alford, Clarence Dean, et al. )
)
)
)
Defendant(s} )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address}
Clarence Dean Alford
1555 Reagan Circle
Conyers, GA 30012

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) --- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) -— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Andrew P. Campbell

Yawanna N. McDonald

Erin G. Godwin

CAMPBELL PARTNERS, LLC

505 20th Street, North; Suite 1600

Birmingham, AL 35203 205.224.0750

Hf you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

4
W

 
Case 4:19-cv-00172-CDL Document 1-2 Filed 10/18/19 Page 2 of 2

AO 440 (Rev, 06/12} Summons ina Civil Action (Page 2}

Civil Action No. J

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P, 4 (1)

This summons for (ame of individual and title, ifany)

 

was received by me on (date)

(7 i personally served the summons on tie individual at (place)

 

on fdate) > OF

 

CJ left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

(3 {served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
returned the summons unexecuted becanse sor
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00 .

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

 
